Case: 13-13285       Date Filed: 12/24/2014       Page: 1 of 15


                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-13285
                               ________________________

                                Agency No. A200-932-341


MIN YONG HUANG,
a/k/a Minyong Huang,

                                                                                     Petitioner,

                                             versus

ERIC H. HOLDER, JR.,
United States Attorney General,

                                                                                   Respondent.
                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                    (December 24, 2014)

Before WILSON and ROSENBAUM, Circuit Judges, and HUCK, * District Judge.

ROSENBAUM, Circuit Judge:


       *
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 13-13285    Date Filed: 12/24/2014    Page: 2 of 15


      It’s not always enough to say that you did something. Sometimes, you have

to show it as well. Or at least you have to not do something else that may raise a

question as to whether you did what you said you did.

      In this petition, the Board of Immigration Appeals affirmed the Immigration

judge’s denial of Petitioner Min Yong Huang’s petition for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture, stating

that it had considered all of the “harm” that Huang suffered in China when it

concluded that Huang had not been persecuted in the past on the basis of his

religion. We have no doubt that the BIA believed when it wrote this conclusion

that it did consider all types of harm to Huang, and, in fact, it may have done so.

      But the BIA’s explanation for why it reached the determination that Huang

had not endured past persecution reflects only that it considered Huang’s physical

harm, not all forms of religious abuse that Huang suffered. So we cannot tell

whether the BIA actually took into account the non-physical abuse to Huang when

it rejected Huang’s claim of past persecution. For this reason, this matter must be

remanded to the BIA to clarify whether it considered whether Huang’s non-

physical harm, along with Huang’s physical harm, rises to the level of

“persecution,” in light of our decision in Shi v. United States Attorney General,

707 F.3d 1231 (11th Cir. 2013), and if the BIA did not consider Huang’s non-




                                          2
             Case: 13-13285     Date Filed: 12/24/2014   Page: 3 of 15


physical harm, to evaluate that, along with Huang’s physical harm, in determining

whether Huang endured past persecution.

                                         I.

      Where, as here, the BIA issues a decision, this Court reviews only that

decision, except that we review any portion of the Immigration judge’s decision

that the BIA expressly adopted. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review the BIA’s factual determinations under the substantial evidence

test. Id. at 1283-84. Under this test, we must affirm the BIA’s decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.”       Id. at 1284 (citation and internal quotation marks

omitted). We review de novo the BIA’s interpretation of applicable statutes, and

we must defer to the BIA’s interpretation “if that interpretation is reasonable.” Id.

(citation and internal quotation marks omitted).

                                         II.

      Min Yong Huang is a native and citizen of the People’s Republic of China.

He possesses Chinese ethnicity and asserts that he is a Christian. Huang, who

claims that he originally entered the United States on October 20, 2009, filed an

application for asylum, withholding of removal, or relief under the United Nations

Convention Against Torture (“CAT”) on the basis that he would be persecuted for




                                         3
              Case: 13-13285    Date Filed: 12/24/2014   Page: 4 of 15


being a practicing Christian if he were returned to China. An asylum officer

declined to grant the application and referred it to the Immigration Court.

      On January 13, 2011, the government issued a “Notice to Appear,” charging

Huang with removability under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in

the United States without being admitted or paroled. Through counsel and written

pleadings, Huang admitted the factual allegations set forth in the Notice to Appear

and conceded his removability, but he renewed his asylum application, claiming

persecution based on his Christian faith.

A.    December 27, 2011, Hearing Before the Immigration Judge

      An Immigration judge (“IJ”) held a hearing on December 27, 2011, at which

Huang testified. Huang stated that he left China because he suffered persecution

based on his belief in Christianity. He testified that a friend introduced him to

Christianity in 2006 and that he went to church every Sunday in a rural area of

China.

      According to Huang, on Sunday, August 23, 2009, while he attended church,

police stormed in and arrested him and approximately fourteen to fifteen others.

About ten people, including the pastor, managed to escape.

      Huang testified that after his arrest, police took him to the police station,

where he was locked up and detained with the other church members for three

days. During Huang’s detention, Huang claimed, the police asked him for the


                                            4
                 Case: 13-13285   Date Filed: 12/24/2014   Page: 5 of 15


names of the other church members and the pastor, who had evaded capture.

When Huang did not comply with their requests for information, the police beat

Huang in the chest and abdomen with a baton wrapped with leather. Huang

claimed that he suffered bruises over his body as a result of the beating.

      After three days, Huang recounted, his father bailed him out of jail. But at

the time of Huang’s release, the police asked Huang to sign a statement vowing not

to attend his church again. Huang signed the letter promising not to continue to

participate or attend underground church activities. According to Huang, his father

then took him to a hospital in Fuzhou City to have his injuries assessed. At the

hospital, a doctor noted bruising on Huang’s body, gave him medication, told him

to rest, and released him from the hospital the same day. Huang returned to the

hospital at a later date for a follow-up appointment.

      Huang also testified that he later went back to his church, finding that

everything inside had been destroyed. When he returned to his house, Huang saw

a police car and observed police inside his home. According to Huang, he hid

across the street before returning home. Once at home, Huang spoke to his father,

who was present while the police were there. Huang’s father told him that the

police asked for Huang to return to the police station for further investigation.

Huang found that his religious materials, including his bibles, had been confiscated

by the police.


                                           5
              Case: 13-13285    Date Filed: 12/24/2014    Page: 6 of 15


      As a result of these incidents, Huang decided that he had to leave China

because he feared that he would be arrested again if he continued to practice

Christianity. In order to accomplish this goal, Huang’s father brought Huang to

Fuzhou City, where the two stayed in a motel from August 30-31, 2009. They

later traveled to another small hotel in a rural area, where Huang stayed until

September 7, 2009. Huang arrived in Shenzhen on September 8, 2009, and then

left for Hong Kong. According to Huang, he traveled through France, Columbia,

Cuba, and Mexico before finally making it to the United States. Huang further

explained that he crossed the United States-Mexican border on October 20, 2009.

      Huang stated that he feared that he would be persecuted if he were to return

to China and testified that his father told him that after Huang left the country, the

police had visited his father’s home inquiring about Huang’s whereabouts.

According to Huang, the police also told his father that Huang was required to

report back to the police station when he returned to China. A letter authored by

Huang’s father and presented during the hearing corroborates this testimony,

although the letter indicates that after November 2009, police visited Huang’s

father’s home less frequently. Finally, Huang testified that if he were required to

return to China, he would not attend a government-approved church but instead

would continue to go to an underground church.




                                          6
               Case: 13-13285     Date Filed: 12/24/2014   Page: 7 of 15


B.      The IJ’s Determination

        At the conclusion of the proceedings, the IJ announced his decision, denying

Huang’s application for relief and finding Huang removable as charged. The IJ did

not make a credibility determination with respect to Huang but nonetheless found

that Huang had failed to demonstrate either past persecution or a well-founded fear

of future persecution based on his religious beliefs and that he was not entitled to

asylum. The IJ also denied Huang’s request for withholding of removal and his

CAT claim, and he ordered Huang to be removed to China.

C.      Huang’s Appeal to the BIA and Subsequent Appeal to this Court

        Huang timely filed an appeal from the IJ’s decision to the BIA. Among

other issues Huang raised, Huang argued that he had established that he was

eligible for asylum and withholding of removal under the particular facts of his

case.

        On June 21, 2013, the BIA upheld the IJ’s decision and dismissed Huang’s

appeal. First noting that the IJ did not make an explicit adverse credibility finding,

the BIA determined that an unrebutted presumption of credibility in favor of

Huang existed on appeal.         Nevertheless, the BIA concluded that the IJ had

correctly determined that the “injuries” sustained by Huang, “considered

cumulatively, did not rise to the level of severity to constitute past persecution.”

Id. at 2. The BIA also agreed with the IJ that Huang had not demonstrated a well-


                                           7
               Case: 13-13285      Date Filed: 12/24/2014     Page: 8 of 15


founded fear of future persecution in China based upon the facts presented. As a

result, the BIA concluded, Huang also had failed to meet the standard of “clear

probability” of persecution required for withholding of removal. Accordingly, the

BIA denied relief to Huang.

                                            III.

       In his petition, Huang contends that the BIA abused its discretion by failing

to consider the cumulative effects of his experience in China, asserting that the

BIA instead took into account only Huang’s physical injuries, when the BIA

concluded that Huang had not suffered past religious persecution. Because, based

on the record, we cannot determine whether, in reaching its conclusion, the BIA

accounted for all of the types of abuse Huang suffered, we remand to the BIA for

further consideration in light of this opinion. 1

       A petitioner may apply for a discretionary grant of asylum if he is “unable or

unwilling to return to, and is unable or unwilling to avail himself or herself of the

protection of, [the country of the person’s nationality, or in the case of a person

having no nationality, the country in which the person last habitually resided,]

because of persecution or a well-founded fear of persecution on account of race,

       1
          Huang also argues that the BIA erred when it determined that Huang had not
demonstrated that he would suffer future religious persecution. Huang would be entitled to a
presumption of future religious persecution if he established past persecution. 8 C.F.R. §
208.13(b)(1). Because the BIA’s determination regarding whether Huang suffered past
persecution may influence the analysis of whether the BIA erred when it determined that Huang
had not demonstrated that he would suffer future religious persecution, we do not reach this
issue.
                                             8
              Case: 13-13285    Date Filed: 12/24/2014    Page: 9 of 15


religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1)(A) (incorporating the definition

of “refugee” set forth at 8 U.S.C. § 1101(a)(42)(A)). The petitioner bears the

burden of proving his refugee status. Zheng v. U.S. Att’y Gen., 451 F.3d 1287,

1290 (11th Cir. 2006) (per curiam); see also 8 C.F.R. § 208.13(a). A petitioner can

show that he is eligible for asylum by demonstrating one of two things: (1) past

persecution on account of one of the five statutorily protected grounds or (2) a

well-founded fear that one of the five protected grounds will cause future

persecution. 8 C.F.R. § 208.13(b).

      Persecution is an “extreme concept that does not include every sort of

treatment that our society regards as offensive.” Shi v. U.S. Att’y Gen., 707 F.3d
1231, 1235 (11th Cir. 2013) (citation and internal quotation marks omitted). We

have noted that persecution based on a listed statutory category requires “more

than a few isolated incidents of verbal harassment or intimidation.” Id. (quoting

Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000) (internal quotation marks

omitted).    The Court evaluates the harms that a petitioner has suffered

cumulatively and considers the totality of the circumstances on a case-by-case

basis. Id.

      The BIA assumed Huang’s credibility but denied his applications for asylum

and withholding of removal because it determined that “the injuries [that Huang]


                                          9
               Case: 13-13285        Date Filed: 12/24/2014       Page: 10 of 15


suffered in China, considered cumulatively, did not rise to the level of severity to

constitute past persecution.” As the BIA viewed the evidence, “[w]hat [was]

relevant [was] the severity of the beatings, and neither [Huang’s] testimony nor his

documentary evidence establish[ed] that the beatings were so severe that he

sustained serious injuries, considered along with his other harm, sufficient to rise

to the level of persecution . . . .” In support of this analysis, the BIA cited only

Djonda v. U.S. Attorney General, 514 F.3d 1168 (11th Cir. 2008), and Delgado v.

U.S. Attorney General, 487 F.3d 855 (11th Cir. 2007) (per curiam). 2

       But Djonda and Delgado involved claims of persecution based on political

opinions and activities only; they did not concern claims of persecution based on

religious beliefs and practices.          While we do not suggest that one type of

persecution is worse than another or that cases involving one type of persecution

cannot be instructive in evaluating claims of the other type of persecution, the

nature of each type of persecution differs.               And some persecutory activities

common to one type of persecution do not occur and do not have a comparable

analogue in the other type of persecution.                 So, when relying on political-

       2
          The BIA’s decision referenced the IJ’s decision, which mentioned that Huang’s
“Christian materials” were confiscated but did not appear to attach any significance to this fact.
In any case, the BIA’s decision appears to have relied exclusively on the physical aspects of the
abuse to Huang. For example, the decision summarizes Djonda as “finding that detention for 36
hours, and beatings resulting in scratches and multiple muscle bruises but no more serious
injuries, did not constitute past persecution” and summarizes Delgado as “finding that threats
and severe beatings did constitute persecution.” The decision cites no other cases and provides
no other analysis other than that indicated above regarding past persecution.

                                                10
               Case: 13-13285        Date Filed: 12/24/2014        Page: 11 of 15


persecution cases to evaluate claims of religious persecution, we must ensure that,

in addition to comparing common persecutory activities of each type of

persecution, we also consider relevant persecutory activities that are unique to

religious persecution. But from the BIA’s explanation for denying Huang’s claims

of past religious persecution, we cannot ascertain whether the BIA in fact

considered all of the forms of religious abuse that Huang endured.

       In both Djonda and Delgado, the two political-persecution cases on which

the BIA relied in rejecting Huang’s claim of past persecution, the petitioners were

physically threatened and abused, like Huang was here. But unlike the Djonda and

Delgado petitioners, who did not allege religious persecution, Huang asserted that

he suffered other forms of abuse as well. In particular, Huang complained that the

religious service he attended was broken up and he was arrested for attending it;3

he was detained when he would not provide the names of his fellow worshipers

and his pastor; upon his release from detention, he was required to sign a statement

vowing not to attend his church again; his church was destroyed; and his religious

materials, including his bibles, were confiscated.

       3
          Djonda was arrested for attending a meeting of an organization sympathetic to the
opposition political party. That meeting, while just as entitled to be free of persecution as a
religious service, was different in nature from the peaceable, non-political religious service that
Huang was arrested for attending, so the harm that Djonda suffered differed in nature from the
harm that Huang endured. Cf. Shi, 707 F.3d at 1236 (“There is no evidence in the record that
[the petitioner] and his family[’s] [private home church service were] targeted because [the
petitioner and his family] had engaged in protests of religious oppression in China that would
have drawn the Chinese authorities’ attention to the group’s . . . meeting. In fact, the record
demonstrates quite the opposite: the police described the religious meeting itself as ‘illegal.’”).
                                                 11
             Case: 13-13285    Date Filed: 12/24/2014   Page: 12 of 15


      We have previously found these forms of abuse to be highly relevant in

determining whether a person has suffered religious persecution. As we have

explained, “since its founding the United States has abhorred the notion that

governments may constrain a citizen’s right ‘to practice one’s faith,’ let alone

break up a church meeting, seize religious materials, and incarcerate all of the

worshippers.” Shi, 707 F.3d at 1236 (quoting Kazemzadeh v. U.S. Att’y Gen., 577
F.3d 1341, 1358 (11th Cir. 2009) (Marcus, J., concurring)).

      Shi involved a Chinese national who attended Christian services at a “home

church,” when police broke up the event and arrested the ten worshippers,

including Shi. Id. The police confiscated the congregants’ bibles and referred to

the service as an “illegal meeting.” Id. After Shi was taken to the police station,

he was searched, booked, and interrogated multiple times. Id. During the first

interrogation, a police officer slapped Shi in the face, kicked a chair out from

underneath him, and threatened to beat him with a baton. Id at 1233. Following

four days of detention, police again interrogated Shi, and, when Shi refused to

respond, police took him outside and handcuffed him to an iron bar located at the

back of the police station. Id. Shi was left outside in the rain, chained to the bar

for the night. Id. The following morning, the police removed the restraints, but

Shi became ill with a high fever and a sore throat. Id. According to Shi, the police

feared that he would die in custody, so they released him to his mother. Id. Before


                                        12
             Case: 13-13285      Date Filed: 12/24/2014   Page: 13 of 15


releasing him, however, the police directed Shi to write a letter promising to forego

participating in future meetings. Id.

      On these facts, we determined that the conduct involved constituted an

“extreme and egregious suppression of religious practice.”         Id. at 1235.   In

reaching this conclusion, we emphasized four circumstances in particular. First,

we said that the fact that “the incident began with the interruption of a private

church service and ended with an attempt to coerce Shi to abandon his religious

convictions and to promise to never again attend a church meeting like the one that

led to his detention in the first place” “strongly cut[] in favor of finding

persecution.” Id. at 1236. Second, we found especially disturbing the police

confiscation of Shi’s religious group’s bibles. Id. at 1237. When we discussed this

factor, we compared Shi’s case to the case of Jiang v. Gonzales, 485 F.3d 997 (7th

Cir. 2007), and adopted and quoted the Seventh Circuit’s observation that this type

of harm is significant in its own right:

             “In concluding that that Jiang had not suffered past
             persecution, the IJ erroneously focused only on Jiang’s
             detention and beating” and denied that those harms rose
             to the level of persecution. . . . However, “[t]he IJ failed
             to consider the entire sequence of experiences that Jiang
             underwent. . . . [Jiang] was prohibited from attending
             church, th[e] police illegally searched his home, . . .
             confiscated his religious materials, and . . . continued to
             track his whereabouts after his release by requiring him
             to check in weekly.”



                                           13
             Case: 13-13285     Date Filed: 12/24/2014    Page: 14 of 15


Shi, 707 F.3d at 1237 (quoting Jiang, 485 F.3d at 997) (alterations made by Shi

Court). As for the third and fourth considerations, we noted that Shi had been

detained for seven days, which we found significant, and that he had been

handcuffed to an iron bar overnight in the rain. Id.

      While Huang was not detained for seven days and was not handcuffed to an

iron bar overnight in the rain, the incident involving Huang, like the one involving

Shi, “began with the interruption of a private church service and ended with an

attempt to coerce [Huang] to abandon his religious convictions and to promise to

never again attend a church meeting like the one that led to his detention in the first

place.” See Shi, 707 F.3d at 1236. And, just as Shi’s religious group’s bibles were

confiscated, Huang’s religious materials, including his bibles, were confiscated by

the police. Beyond these actions, the police destroyed everything inside Huang’s

church. Huang was also detained for three days and was beaten when he refused to

provide the names of his escaped fellow worshipers and pastor. Finally, similar to

the facts in Jiang, if Huang returns to China, he is required to check in with the

police, and police have returned to Huang’s house looking for him since he

departed China.

      We do not opine on whether Huang’s circumstances demonstrate past

persecution. But we cannot tell from the BIA’s explanation of why it denied

Huang’s claim of past persecution—an explanation rooted in the BIA’s perception


                                          14
             Case: 13-13285    Date Filed: 12/24/2014   Page: 15 of 15


of the level of severity of the physical abuse to Huang—whether the BIA

considered the types of religious abuse that we found to be highly relevant in Shi

when it evaluated Huang’s petition. Although the BIA need not “write an exegesis

on every contention[,]” Vergara-Molina v. INS, 956 F.2d 682, 685 (7th Cir. 1992)

(quoting Becerra-Jimenez v. INS, 829 F.2d 996, 1000 (10th Cir. 1987)) (internal

quotation marks omitted), it must nonetheless “consider the issues raised [by the

applicant] and announce its decision in terms sufficient to enable a reviewing court

to perceive that it has heard and thought and not merely reacted.” Tan v. U.S. Att’y

Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (quoting Vergara-Molina, 956 F.2d at

685 (quoting Becerra-Jimenez, 829 F.2d at 1000)). Error occurs if the BIA “fails

to weigh important factors . . . .” Id. Here, because we cannot ascertain from the

BIA’s decision whether the BIA considered the types of abuse unique to religious

persecution when it denied Huang’s claim of past persecution, we remand this

matter to the BIA for further proceedings consistent with this opinion.

      VACATED and REMANDED for further proceedings.




                                         15